Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          This communication is responsive to applicant’s amendments and remarks of 9/8/2021.  The amendments have been entered.  Claims 1-5 and 7-11 are now pending.

Claim Rejections - 35 USC § 102
3.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.          Claim(s) 1-2, 4-5, 7-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu (US Patent No: 5,898,719).
              Regarding claim 1, Ryu teaches an optical transceiver (see fig. 1), comprising:
              a reference tunable laser module (Injection locked laser 42 in fig. 1) configured to generate and output light of a reference wavelength (the output wavelength of Injection locked laser 42); 
              a first general tunable laser module (for example, Transmission laser 40-1 of fig. 1) configured to generate and output light of a first wavelength (the output wavelength of Transmission laser 40-1); 


              Regarding claim 2, Ryu also teaches the information about the relationship between the reference wavelength (the output wavelength of Injection locked laser 42) and the first wavelength (the output wavelength of Transmission laser 40-1) is information indicating a difference between the reference wavelength and the first wavelength (see col. 5, lines 1-12).

              Regarding claim 4, Ryu further teaches a memory (memory 65 in fig. 2) configured to store a lookup table (for example a lookup table that is used in memory 65 or processor of control circuit 50 of figs. 2, 3) including the information about the relationship between the reference wavelength and the first wavelength (see col. 5, lines 1-12).



              Regarding claim 7, Ryu further teaches a second general tunable laser module (for example, the Transmission laser 40-2 in fig. 1) configured to generate and output light of a second wavelength (for example the output wavelength of Transmission laser 40-2), wherein the controller (control 50, fig. 1) controls a tuning operation of the second wavelength of the second general tunable laser module (the Transmission laser 40-2), based on information about a relationship (see col. 4, lines 22-36, 50-65, col. 5, lines 1-12) between the reference wavelength (the output wavelength of Injection locked laser 42) and the second wavelength (the output wavelength of Transmission laser 40-2).

             Regarding claim 8, Ryu teaches an optical transceiver (see fig. 1), comprising: at least one tunable laser module (Transmission laser 40-1 in fig. 1)
            a reference tunable laser module (Injection locked laser 42 in fig. 1) configured to generate and output light of a preset reference wavelength (the output wavelength of Injection locked laser 42); and
            a controller (Control 50 in fig. 1) configured to control wavelength tuning of the tunable laser module (the Transmission laser 40-1) by referring to a lookup table (see col. 4, lines 29-32, for example the lookup table that is used in memory 65 or processor of the control circuit 50) including information about a relationship (see col. 4, lines 22-36, 50-65, col. 5, lines 1-12) between the preset reference wavelength (the output wavelength of Injection locked laser 42) 
 
            Regarding claim 9, Ryu teaches the relationship information is information indicating a difference between the preset reference wavelength and the allocated output wavelength (see col. 4, lines 22-36, 50-67, col. 5, lines 1-12).

             Regarding claim 11, Ryu teaches the preset reference wavelength (the output wavelength of Injection locked laser 42) is a wavelength for auxiliary channel (col. 3, lines 57-64).

Claim Rejections - 35 USC § 103
5.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Patent No: 6,441,933 B1) in view of ASHKENAZI, Alon (WO 03/081812 A1).
               Regarding claim 1, Jang teaches an optical transceiver (see fig. 4), comprising:
              a reference tunable laser module (WAVELENGTH STABILIZED LASER 220, fig. 4) configured to generate and output light of a reference wavelength (ABSOLUTE WAVELENGTH REFERENCE SIGNAL in fig. 4); 
              a first general tunable laser module (WDM TRANSMITTER MODULE 300, fig. 4) configured to generate and output light of a first wavelength (WDM SIGNAL in fig. 4); 
               a controller (OPTICAL TRANSMITTER CONTROLLER 400, fig. 4) configured to to control a tuning operation of the first wavelength (WDM SIGNAL in fig. 4) of the first general tunable laser module (WDM TRANSMITTER MODULE 300 in fig. 4), based on information about a relationship between the reference wavelength (the ABSOLUTE WAVELENGTH REFERENCE SIGNAL) and the first wavelength (the WDM SIGNAL) (see abstract, note that the controller 400 counts a gap between the absolute wavelength reference and the WDM channel signal with a certain frequency value, and controls the wavelength and the optical power of the WDM channel), and wherein the first general tunable laser module (the WDM TRANSMITTER MODULE 300) does not include a wavelength locker, a current voltage converter, a thermoelectric cooler, and a temperature sensor (note that WDM TRANSMITTER MODULE 300 of fig. 4, or any of the OPTICAL TRANSMITTER 320 of fig. 2, do not have any of a wavelength locker, a current voltage converter, a thermoelectric cooler, and a temperature sensor).  However, Jang differs from the claimed invention in that Jang does not specifically disclose the reference tunable laser module (the WAVELENGTH STABILIZED LASER 220) can include, for 

               Regarding claim 2, Jang teaches the information about the relationship between the reference wavelength (the ABSOLUTE WAVELENGTH REFERENCE SIGNAL in fig. 4) and the first wavelength (the WDM signal in fig. 4) is information indicating a difference between the reference wavelength and the first wavelength (see abstract).

             Regarding claim 4, Jang teaches a memory configured to store a lookup table including the information about the relationship between the reference wavelength and the first wavelength (for example the memory or processor and lookup table used by controller 400).

             Regarding claim 5, Jang teaches the reference wavelength (the ABSOLUTE WAVELENGTH REFERENCE SIGNAL in fig. 4) is a wavelength for an auxiliary channel (col. 5, lines 37-46).

            Regarding claim 8, Jang teaches an optical transceiver (see fig. 4), comprising: at least one tunable laser module (WDM TRANSMITTER 300, fig. 4); 

             a controller (OPTICAL TRANSMITTER CONTROLLER 400, fig. 4) configured to control wavelength tuning of the at least one tunable laser module (the WDM TRANSMITTER 300) by referring to a lookup table (for example a lookup table that is used in the memory, or processor, of the control circuit 400) including information about a relationship (see abstract, note that the controller 400 counts a gap between the absolute wavelength reference and the WDM channel signal with a certain frequency value, and controls the wavelength and the optical power of the WDM channel) between the preset reference wavelength (the ABSOLUTE WAVELENGTH REFERENCE SIGNAL) and an output wavelength (the WDM SIGNAL) allocated to the at least one tunable laser module (the WDM TRANSMITTER 300), and wherein the tunable laser module (the WDM TRANSMITTER MODULE 300) does not include a wavelength locker, a current voltage converter, a thermoelectric cooler, and a temperature sensor (note that WDM TRANSMITTER MODULE 300 of fig. 4, or any of the OPTICAL TRANSMITTER 320 of fig. 2, do not have any of a wavelength locker, a current voltage converter, a thermoelectric cooler, and a temperature sensor).    Jang differs from the claimed invention in that Jang does not specifically disclose the reference tunable laser module (the WAVELENGTH STABILIZED LASER 220) can include, for example, a temperature sensor.   ASHKENAZI, Alon teaches the use of reference laser source (REFERENCE SOURCE 4 in fig. 1) with a temperature sensor (the THERMISTOR of REFERENCE SOURCE 4, shown in fig. 1).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide 

              Regarding claim 9, Jang teaches the relationship information is information indicating a difference between the preset reference wavelength (the ABSOLUTE WAVELENGTH REFERENCE SIGNAL in fig. 4) and the allocated output wavelength (the WDM SIGNAL in fig. 4) (see abstract and col. 4, lines 51-63).

             Regarding claim 11, Jang teaches the preset reference wavelength (the ABSOLUTE WAVELENGTH REFERENCE SIGNAL) is a wavelength for auxiliary channel (col. 5, lines 37-46).

Allowable Subject Matter
7.         Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636